Citation Nr: 1118420	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  03-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to an increased disability rating for right lower extremity varicose veins, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased disability rating for right knee degenerative joint disease with effusion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965 and from July 1965 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 (right knee), April 2005 (varicose veins), and March 2006 (hypertension) decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  Additional VA outpatient treatment records were obtained after the last adjudication of this claim for which the Veteran submitted a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The competent evidence reflects that the Veteran did not have hypertension during service or during the first year after separation from service, and that hypertension is not related to pain from service-connected disabilities.   

2.  The Veteran's right lower extremity varicose veins are not manifested by persistent ulceration, massive board-like edema or constant pain at rest.

3.  The Veteran's statements regarding the severity of his right knee symptomatology are lacking credibility.  

4.  The Veteran's right knee degenerative joint disease with effusion has been manifested by pain, tenderness, stiffness, occasional swelling and weakness, and some limitation of flexion, but with flexion of 30 degrees or greater.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  The criteria for a rating in excess of 40 percent for right lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

3.  The criteria for a rating in excess of 20 percent for right knee degenerative joint disease with effusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5258 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, an October 2003 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for a higher rating for his knee disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Similar notice was provided regarding the claim for a higher rating for varicose veins in June 2005.  A September 2005 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection for hypertension on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This notice was provided again in a July 2009 letter, along with notice regarding what information and evidence is needed to substantiate his claim for service connection for hypertension on a direct basis.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.

At his July 2010 hearing, the Veteran reported that his knee had increased in severity since his last VA examination.  The Board finds that another VA examination is not necessary in this case.  First, as explained below, the Veteran's reporting of symptoms is lacking credibility.  Second, in March 2010, after the last examination, a VA outpatient treatment record noted that the Veteran still had right knee pain but there was no change.  This treatment record indicates that the Veteran's right knee disability has not worsened.  For these reasons, the Board will proceed with issuing a decision in this case without ordering additional examination.  

In a January 2011 email, the Veteran requested a second opinion from the Austin Bone and Joint Specialists.  During the course of the appeal, the Veteran has had 6 VA joints examinations, 3 VA vein examinations, 2 VA hypertension examinations, and 1 VA general medical examination.  The findings and opinions from these examinations are more than adequate to resolve the issues at hand.  It is also noted that the Veteran has been afforded the opportunity to submit additional evidence and advise VA of relevant records.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he developed hypertension as a result of pain from his varicose veins, right knee disability, and right ankle disability.  

Hypertension is not shown during service.  Service treatment records reflect that at separation from both of the Veteran's periods of service, he denied having had high or low blood pressure.  There is no complaint, diagnosis, or treatment related to hypertension during service.  

The first indication of hypertension was in July 1976 when the Veteran was given a diagnosis of rule out hypertension.  Labile hypertension was diagnosed in 1979.  VA outpatient treatment records also show an ongoing diagnosis of hypertension at least as early as 2004.  

The Veteran was afforded a VA hypertension examination in February 2006.  He complained of longstanding hypertension.  After an examination, a diagnosis of chronic hypertension was rendered.  The examiner opined that hypertension is less likely than not related to the varicose veins of the right lower extremity as there is no factual relationship of hypertension contributed by varicose veins.  In a March 2006 addendum, the examiner noted that there is also no supporting literature that hypertension can be caused by ankle and knee conditions, hence it is less likely than not that the Veteran's hypertension is due to pain from the right ankle sprain and degenerative joint disease of the right knee.  

The Veteran was afforded another VA hypertension examination in September 2009.  He reported having hypertension for about 15 years.  After an examination, a diagnosis of hypertension was rendered.  The examiner opined that it is less likely than not that the right ankle condition contributed to hypertension as there is no physiological relationship.  

In this case, the medical evidence of record is against the Veteran's claim.  Hypertension is not shown during service or for years after and there is simply no indication (including the Veteran's statements currently and during service) that hypertension manifest during service or within the first year after his separation.  Instead, the Veteran contends that pain from his service-connected disabilities caused him to develop hypertension.  VA examiners have provided opinions adverse to that contention, stating essentially that there is no literature or evidence supporting the proposition that the Veteran's hypertension is in any way related to his pain.  

The Veteran asserts that a VA doctor and nurse have said that his hypertension could have been caused by or was caused by pain.  See statement received June 20, 2006, DRO hearing testimony July 17, 2007, BVA hearing testimony July 14, 2010.  The relevant VA records have been obtained and reviewed and no such statement is of record.  Thus the medical evidence is against the Veteran's claim.  

While the Veteran contends that his hypertension is related to pain caused by his service-connected disabilities, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the etiology of hypertension requires medical expertise to determine.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's hypertension was not present in service or for many years thereafter and that hypertension is not etiologically related to his active service or a service-connected disability.  Accordingly, service connection for hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.


A. Varicose Veins

Here, the Veteran contends that a higher rating for varicose veins of the right lower extremity is warranted.  

Varicose veins are rated under Diagnostic Code 7120.  38 C.F.R. § 4.104 (2010).  Under that code, a 100 percent rating is warranted with massive board-like pitting edema with constant pain at rest attributed to the effects of varicose veins.  A 60 percent rating is warranted with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration attributed to the effects of varicose veins.  A 40 percent rating is warranted with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration attributed to the effects of varicose veins.  A 20 percent rating is warranted with persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema attributed to the effects of varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery attributed to the effects of varicose veins.  A noncompensable rating is warranted with asymptomatic palpable or visible varicose veins.  The above evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  

A private treatment note from October 2002 reflects a diagnosis of varicose veins right leg.  

The Veteran was afforded a VA vein examination in February 2003.  He reported increased fatigue and throbbing of the right lower extremity consistent with venous congestion.  He also reported aching.  The throbbing was relieved with elevation.  He also used compression hose.  Physical examination revealed venous congestion-type presentation along the anterior shin as well as prominent varicosity present from the lateral knee up to the proximal lateral thigh.  There were no ulcers.  There was mild edema.  The diagnosis was right lower extremity venous congestion with secondary varicosities with none on the left lower extremity.  

The Veteran was afforded another VA vein examination in February 2005.  He complained of foot and ankle edema and discomfort, coloration, eczematous changes of the skin on the right leg, aching, and fatigue.  The Veteran used compression stockings.  The edema generally resolved with elevation and was obviated at times by hosiery.  He was independent in usual daily activities and worked full time without time lost.  Physical examination revealed ropy, serpiginous varicosities of the right leg anterior saphenous system, from mid thigh down along lateral knee, and into the lateral leg and into the foot, soft and compressible, non tender.  The changes were not board-like or persistent.  There were rust colored skin changes around the lower leg and onto the foot as well as tenderness along the ankle from the edema.  There were no ulcerations or ischemic lesions.  The diagnosis was varicose veins and venous insufficiency, stasis dermatitis of the right lower extremity and foot.  

At the Veteran's July 2007 DRO hearing, he testified that his leg was red and some places it hurts to touch.  

The Veteran was afforded another VA vein examination in August 2007.  He complained of foot swelling and aching in the leg after standing.  Edema and aching were improved with compression hose and elevation.  Physical examination revealed large visible and palpable serpiginous varicose veins of lateral and anterior thigh, around the knee and lower leg/medial and lateral calf, trace to 1+ pitting edema of the ankle, reddish discoloration of the lower leg and foot, and stasis dermatitis changes.  There were no ulcers.  The veins were slightly tender to touch but soft.  There was no board-like edema, no eczema, and no varicose veins on the left.  The diagnosis was varicose veins on the right leg with chronic residuals.  

At a VA orthopedic clinic in May 2009, the Veteran reported no skin breakdown from varicose veins for 5 years.  His skin was hyperpigmented but there were no ulcerations.  

The Veteran was afforded a VA general medical examination in July 2009.  Physical examination revealed venous stasis dermatitis of the right ankle without acute ulceration.  Under the section for findings related to varicose veins, the examiner wrote normal.  

At the Veteran's July 2010 hearing, he testified that his varicose veins cause discoloration on both sides of his ankles and sometimes ulcers.  The veins may stick up maybe a half an inch high.  He also reports eczema and inflammation of the skin around the foot, along with pain.  

The Veteran's right lower extremity varicose veins are currently evaluated as 40 percent disabling.  A 60 percent rating is warranted with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration attributed to the effects of varicose veins, while a 40 percent rating is warranted with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration attributed to the effects of varicose veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  As persistent edema and stasis pigmentation or eczema are contemplated by both criteria, the major difference is whether the Veteran has intermittent ulceration (40 percent) or persistent ulceration (60 percent).  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).

In this case, persistent ulceration is not shown.  The only indication of any ulceration is the Veteran's testimony in July 2010 that his varicose veins sometimes cause ulcers.  Even assuming the credibility of the Veteran's testimony, varicose veins "sometimes" causing ulcers is equivalent to intermittent ulceration and not persistent ulceration.  In addition, the medical evidence is entirely against a finding of any ulceration.  At all 3 VA vein examinations (February 2003, February 2005, August 2007) it was noted that examination revealed no ulcers.  A May 2009 VA outpatient clinic report also noted no ulceration.  Finally, the VA general medical examination report in July 2009 also specifically notes no ulcers.  

For these reasons, the Board finds that the Veteran does not have persistent ulceration as a result of his right lower extremity varicose veins and a rating in excess of 40 percent is not warranted.  

The Board recognizes that the Veteran could receive a 100 percent disability rating for varicose veins with findings of massive board-like edema with constant pain at rest.  The Veteran has repeatedly reported that elevation helps to relieve his edema and after physical examination medical professionals have noted that the Veteran does not have board-like edema.  The criteria for a 100 percent rating are not met.

B. Right Knee

Here, the Veteran contends that a higher disability rating for his right knee disability is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

In August 2002, the Veteran reported to the emergency room complaining of right knee locking.  He denied decreased range of motion but did report pain.  Physical examination revealed no swelling or effusions.  X-rays were negative for bony abnormalities of the knee.  The diagnosis was right knee meniscal injury.  

A private treatment note from October 2002 reflects a diagnosis of torn medial meniscus right knee and chondromalacia of the patella right knee.  The Veteran was having mild to moderate knee symptoms.  

The Veteran was afforded a VA joints examination in January 2003.  He complained of knee pain and stiffness, as well as an intermittent giving-way sensation.  There were no episodes of recurrent subluxation or dislocation.  Physical examination of the right knee revealed a range of motion from 0 degrees extension to 95 degrees of flexion, with pain at the endpoint.  There was no additional limitation of pain with repetitive use.  The Veteran's gait was antalgic.  There was no ankylosis.  X-rays showed degenerative joint disease.  The diagnosis was degenerative joint disease of the right knee and chondromalacia patella.  

The Veteran was afforded another VA joints examination in February 2004.  He complained of pain, locking, weakness, stiffness, swelling, and instability.  He denied subluxation or dislocation.  Physical examination revealed an antalgic gait; tenderness to palpation; and no swelling, redness, or ankylosis.  The Veteran reported that he could not do the range of motion testing because of severe pain and began crying.  Passive range of motion was from 0 degrees extension to 75 degrees flexion where he stopped because of severe pain.  Testing of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments was normal.  The examiner commented that there were no signs of instability but it was difficult to examine the Veteran due to pain.  The diagnosis was degenerative joint disease right knee with evidence on MRI (magnetic resonance imaging) for medial meniscus tear and chondromalacia patella.  

In a March 2004 statement, the Veteran reported that his knee had locked three times since August 2002.  An April 2004 VA outpatient treatment record reflected that the Veteran had tenderness of the right knee, but no knee swelling.  In January 2005, the Veteran stated that he had locking pains, a hard time with stairs, and a knot the size of a tennis ball on his right knee.  

The Veteran was afforded another VA joints examination in February 2005.  He complained of marked pain in the right knee, stiffness, giving way, and diminished endurance and fatigue.  He had problems descending stairs, wore a brace, and used a cane.  There were no episodes of dislocation or recurrent subluxation.  Physical examination revealed a range of motion from 0 degrees extension to 110 degrees flexion with pain from 70 to 110 degrees.  Repeated flexion caused further pain and flexion reduced to 90 degrees.  Collateral ligaments were stable to varus and valgus stress; cruciate ligaments were stable as well.  Meniscus testing on the right showed dysfunction with a positive McMurray's test but little in the way of actual unstable motion.  X-rays did not show significant degenerative changes of the bones of the joint.  The diagnosis was right knee chronic internal derangement with associated periarticular conditions of tendonitis and bursitis.  In an addendum, the examiner added that X-rays showed mild osteoarthritis of the right knee.  

In September 2005, the Veteran reported locking pain.  

The Veteran was afforded another VA joints examination in May 2006.  He complained of pain, weakness, and limited range of motion.  His knee reportedly locked three years ago and he went to the emergency room and was given a brace.  With the brace he has improved locking but very limited ability to bend the knee.  He also noted weakness, instability, giving out and near falls.  He had no episodes of dislocation or recurrent subluxation.  He reported losing 3 to 4 days from work last year due to his right knee and stated that he could only bend 30 degrees.  Extension was -5 degrees and flexion was 30 degrees.  During the physical examination, the Veteran stated that he could not complete repetition of range of motion.  He did 2 out of 10 repetitions of flexion and became very distressed and tearful and stopped, reportedly due to pain, weakness, and fatigue.  There was no change in the range of motion.  The Veteran was tender to palpation.  There was some loss of muscle mass in the right quadriceps with decreased strength on the right at hip flexion 4/5 and at knee flexion and extension.  The Veteran could not offer any resistance and could only move against gravity 3/5.  He had an antalgic limping gait and weakness in leg with giving out without his cane and brace.  There was no ankylosis.  Testing of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments was normal.  The diagnosis was right knee degenerative joint disease with significant limitations to range of motion and leg weakness.  The examiner commented that pain, fatigue, lack of endurance, and incoordination were present but did not change the range of motion.  

At the Veteran's July 2007 DRO hearing, he testified that he was given a cane and brace because his knee buckles.  He reported that his right knee is weak and he has fallen.  He stated that it is hard to bend the knee and the knee locks and swells.  He reported missing one day of work per month due to his knee.  

The Veteran was afforded another VA joints examination in August 2007.  He complained of pain, swelling, morning stiffness, and occasional locking.  He had a brace and cane and reported losing 1 day per month of work.  Physical examination revealed range of motion from 0 degrees extension to 78 degrees flexion with pain at 50 degrees.  The Veteran reported that he could not tolerate passive range of motion due to pain and could not perform repetition of range of motion due to severe pain.  There was no swelling or redness, but the Veteran was very tender to palpation.  Strength seemed intact but he did give way due to pain on the right.  The Veteran had a limping gait and did not put his full weight on the right.  Testing of medial and lateral collateral ligaments and anterior and posterior cruciate ligaments was normal.  The diagnosis was right knee degenerative joint disease.  The examiner commented that the disability was mild by X-ray but subjectively the Veteran had significant pain and decrease in range of motion.  

In a November 2008 statement, the Veteran reported that he has torn cartilage and also had to go to the emergency room for locking pains or his right knee and that he got a knee brace at that time (this appears to be a reference to the August 2002 emergency room visit).  

VA outpatient treatment records from July 2008 and April 2009 reflect that the Veteran had a steady gait.  In March 2008, April 2009, and October 2009, the Veteran had mild right knee swelling with 4.5/5 strength.  

The Veteran reported to a VA orthopedic clinic in May 2009.  At that time right knee range of motion was from 0 degrees extension to 100 degrees flexion.  The examiner diagnosed mild degenerative joint disease right knee and commented that the Veteran seemed to have pain somewhat out of proportion to X-ray findings on the right knee.

The Veteran was afforded another VA joints examination in June 2009.  He complained of torn cartilage.  He also complained of pain, stiffness, and occasional swelling.  He denied dislocation and subluxation of the right knee.  By his report, he lost 6 days of work in the last 5 months.  The Veteran had a brace.  Physical examination revealed range of motion from 0 degrees extension to 90 degrees flexion.  On repeat testing there was pain on flexion and extension from beginning to end and no further reduction of motion.  There was no effusion, but there was tenderness.  The examiner noted hypersensitivity to pain and even mild touch caused a lot of pain.  The Veteran ambulated with a cane and had an antalgic gait.  Testing of the medial and lateral meniscus, medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus was normal.  There was no instability or subluxation.  The diagnosis was very mild degenerative joint disease of the right knee without effusion or cartilage rupture.  There was no evidence of torn cartilage of the right knee.  

The Veteran was afforded a VA general medical examination in July 2009.  He complained of knee aching, stiffness, and tenderness.  Physical examination revealed that the Veteran walked with a cane and had a wide-stance gait.  The Veteran reported hypersensitivity to range of motion.  He could sit in the chair or on the table with his knee bent at 90 degrees, but when attempting to bend the knee to less than 90 degrees while lying down the Veteran complained of severe pain excessively so that the examiner discontinued range of motion.  Passive range of motion of the right knee was from 0 degrees extension to 100 degrees flexion.  There was no additional limitation of motion after repetition.  The examiner specifically noted that after the examination the Veteran was able to descend the table, walk to the chair, sit, dress, and walk 80 feet to the checkout desk all with good function of the knee and ankle and with normal gait other than wide stance.  The Veteran also had no signs of atrophy of the right leg that would indicate chronic disuse.  The examiner diagnosed degenerative joint disease of the right knee and commented that the Veteran was able to function in his current occupational environment.  

At the Veteran's July 2010 hearing, he testified that he has severe locking pain in the right knee and his leg feels like it is going to give out in the shower.  He reported knee pain, swelling, giving way, and locking.  He stated that without his knee brace he has lots of problems.  

After a review of the available evidence, the Board finds the Veteran's statements regarding the symptoms of his right knee disability to be lacking credibility.  The reasons for this determination follow.

After the VA joints examination in August 2007, the examiner commented that the right knee disability was mild by X-ray but subjectively the Veteran had significant pain and decrease in range of motion.  After the Veteran was seen at a VA orthopedic clinic in May 2009 the examiner diagnosed mild degenerative joint disease right knee and commented that the Veteran seemed to have pain somewhat out of proportion to X-ray findings on the right knee.  The physician's assistant who examined the Veteran in July 2009 noted that the Veteran could bend his knee to 90 degrees when sitting but while lying down (during testing) the Veteran complained of severe pain when attempting to bend his right knee less than 90 degrees.  It was also noted that after the examination the Veteran was able to descend the table, walk to the chair, sit, dress, and walk 80 feet to the checkout desk all with good function of the knee and ankle and with normal gait other than wide stance.  The physician's assistant commented that the Veteran also had no signs of atrophy of the right leg that would indicate chronic disuse.  The above comments reflect that the Veteran is reporting pain that is inconsistent with his disability.  Based on the findings and observations in July 2009, it also appears that the Veteran is not giving his full effort during examination, specifically range of motion testing.  

When multiple clinicians question the credibility of the Veteran's symptom presentation during various examinations, the Board cannot help but find that its conclusion that the Veteran is not credible has been validated by professionals who have had an opportunity to see the Veteran, hear his story and complaints, and make informed clinical findings based upon the face-to-face examination and diagnostic testing.   

Given the above, the Board finds the Veteran's statements when seeking benefits to be incredible.  

Range of motion testing of right knee flexion during the course of this appeal has varied from 30 to 100 degrees (as the endpoint of the range of motion).  Leg flexion limited to 30 degrees warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board recognizes that when factoring in pain and other variables after repetition of motion, the Veteran has reported not being able to flex his right knee, and the Board is aware of the holding in DeLuca.  However, the Board has found the Veteran's report of symptoms regarding his right knee to be lacking credibility.  As a result, the Board is left with the medical findings showing range of motion.  As the medical evidence reflects right leg flexion limited to no less than 30 degrees, a higher rating is not warranted based on limitation of flexion.

The Board recognizes that the Veteran was reportedly lacking 5 degrees of extension during the May 2006 examination.  At all other VA examinations, extension was full.  Given the Veteran's reported exaggeration of symptoms and lack of effort during examinations (see July 2009 VA General Medical Examination Report), and the findings of full extension at 6 other VA examinations and during outpatient treatment, the Board finds that a separate rating for limitation of extension (even for a part of the appeal period) is not warranted.  

A separate rating is also not warranted for other knee disability, such as recurrent subluxation or lateral instability.  The Veteran has routinely denied having any subluxation or dislocation.  He does report some giving way and locking pain.  However, the medical evidence is against a finding of slight instability, which would be needed for a compensable rating under Diagnostic Code 5257.  Ligament testing has consistently been normal and in February 2004 and June 2009 it was specifically noted that the Veteran had no instability.  The Board recognizes that in February 2005 it was noted that meniscus testing on the right showed dysfunction with a positive McMurray's test but little in the way of actual unstable motion.  The Board does not interpret this statement as a finding of slight instability.  Moreover, all of the other medical evidence indicates that the Veteran does not have any instability.  Thus, a separate rating for instability is not warranted at any time during the course of the appeal.  

The Board has considered whether any alternate diagnostic codes afford a higher rating here.  However, the Board finds no diagnostic code that would allow for a rating in excess of 20 percent.  In this regard, medical evidence is against a finding of ankylosis or cartilage impairment.  Diagnostic testing has revealed no impairment of the tibia or fibula.  Thus, rating under Diagnostic Codes 5256, 5258, 5259 and 5262 is not warranted in this case.  See 38 C.F.R. § 4.71a (2010).  

C. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right lower extremity varicose veins and right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings in excess of those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's right lower extremity varicose veins or right knee disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.

Entitlement to an increased disability rating for right lower extremity varicose veins, currently evaluated as 40 percent disabling is denied.

Entitlement to an increased disability rating for right knee degenerative joint disease with effusion, currently evaluated as 20 percent disabling is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


